                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              ALEXANDRIA DIVISION


CAROL SUE GARNER                                      CASE NO. 1:17-CV-1084

VERSUS                                                JUDGE ROBERT G. JAMES

U S COMMISSIONER, SOCIAL                              MAG. JUDGE PEREZ-MONTES
SECURITY ADMINISTRATION


                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner’s decision is

AFFIRMED in its entirety, and this matter is hereby DISMISSED WITH PREJUDICE.

        SIGNED the 6th day of March, 2019.
